Status of Claims
Claims 1-6 are currently pending and have been examined below. This Non-Final communication is the first action on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 202110163334.0, filed on 02/05/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
opening-closing member (as a non-limiting example, line 4 of claim 1)
an aero part (line 3 of claim 6)
The cross-sectional view of the cushioning member in figure 2 is inconsistent with the design of the cushioning member in figure 3. Whereas in figure 3, the cushioning member has a flat side, when viewed from the side, (labeled in a figure below) acting as a base for the protruding portion, while the cushioning member in figure 2 has a hole or a gap (labeled below). 

    PNG
    media_image1.png
    781
    892
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    697
    801
    media_image2.png
    Greyscale


Regarding claim 5, the limitation “wherein the cushioning members are respectively attached to the closed-section portions” is not clear in the drawings because it appears that the cushioning member 3 does not attach to the closed-section 10. Referring to figure 2, the cushioning members appears to be attached to a surface 132 which is part of element 13. Also, element 10 appears to be directed to a surface of element 12 that is not in the proximity relative to the cushioning member.
Regarding claim 4, the limitation “wherein the cushioning members are provided on the bent portions” is not clear in the drawings. What does applicant mean by “provided on the bent portions”? Referring to figure 5, the cushioning member 3 appears to be spatially distant relative to the bent portion 1f. Please clarify.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Specification
The disclosure is objected to because of the following informalities:
In line 3 of par. 40, the phrase “a hollow portion the periphery” should be corrected for a proper grammatical language for clarity.
In lines 8-10 of par. 40, “In other words, the cushioning members 3 are attached to the closed-section portions 10 of the rear gate 1” requires clarity because it appears that the cushioning member 3 is not attached to the closed-section 10. Please see the drawing objection above.
In lines 6-7 of par. 10, “and the cushioning members may be provided on the bent portions” requires clarity. Please see the drawing objection above.

Appropriate corrections are required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Articles such as “a” and “the” are missing. As a non-limiting example, in line 6 of claim 1, “has cushioning”, should read “has a cushioning”.
In lines 5-6 of claim 2, “the first contact surface and the second contact surface are disposed”, should read “the first contact surface and the second contact surface of the contact member are disposed”.
In lines 7-8 of claim 2, “the cushioning members on the opening-closing member”, should read “the cushioning members of the opening-closing member”.
Appropriate corrections are required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All claims depending from a rejected claim are rejected for including the clarity issues of the claim from which it depends.

Claim 1
	Recitations such as “an opening-closing member configured to open and close the rear opening” in lines 4-5 of claim 1 render the claims indefinite because it is unclear how can an opening-closing member configured to open and close the rear opening. Is applicant intended to claim that “an opening and closing member is configured to open and close at the rear opening”?
	Recitations such as “has cushioning members respectively disposed on both side portions in a vehicle body width direction” in lines 6-8 of claim 1 render the claims indefinite because it is unclear where is the side portions relative to the opening-closing member or to the vehicle body. Is the applicant referring to the side portion of the opening-closing member, the vehicle body or a different component? Applicant needs to establish the spatial relationship of the "side portions" to the claimed subject matter.  In other words, ‘both’ side portions lack proper antecedence since there could be more than two side portions when interpreted with the broadest reasonable interpretation.
	Recitations such as “has contact members respectively disposed on both side borders in the vehicle body width direction” in lines 9-11 of claim 1 render the claims indefinite because it is unclear where is the side borders relative to the contact members or the vehicle body. Is the applicant referring to the side borders of the vehicle body or a different component? Applicant needs to establish the spatial relationship of the “side borders” to the claimed subject matter. In other words, ‘both’ lacks proper antecedence since there could be more than two when interpreted with the broadest reasonable interpretation.
	Recitations such as “the other” provides a lack of proper antecedent basis, as recited, “contact members” is not limited to just two such that “the other” is indefinite. For example, what “contact members” is three or four members...?  This is compounded by the fact that “one of which” doesn’t clearly refer to the surfaces or the cushioning member such that “one of which” could be interpreted as referring to one of the cushioning members or a side surface of one of the cushioning members.  Please clarify.

Claim 2
Recitations such as “wherein the first contact surface and the second contact surface are disposed to be contactable with the two surfaces” in lines 5-6 of claim 2 render the claims indefinite because it appears that the applicant is claiming that the first contact surface is disposed to be contactable with the two surfaces, and the second contact surface is also disposed to be contactable with the two surfaces. How can both the first contact surface and the second contact surface disposed to be contactable with the two surfaces?

Claim 4
	Recitations such as “wherein the cushioning members are provided on the bent portions” in lines 5-6 of claim 4 renders the claim indefinite because it is unclear what the applicant mean by “provided on the bent portions”. Are the cushioning members part of the bent portion? Please clarify.

	Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent Application Publication No. 2005/0093342 A1).

Claim 1 - (Some limitations in this claim have 112b issues [see the 112b issues above], therefore it is examined as best understood by the Examiner)

(Kim discloses) A rear structure of a vehicle (figure 3), the rear structure comprising: 
	a rear opening (figure 3) at a rear of a vehicle body (figure 3); and
	an opening-closing member (1; figure 1) configured to open and close the rear opening (the opening-closing member 1 is a tailgate for a vehicle, therefore, it is inherent that is configured to open and close the rear opening),
	wherein the opening-closing member has cushioning members (5) respectively disposed on both side portions in a vehicle body width direction (Par. 26),
	wherein the rear opening has contact members (9) respectively disposed on both side borders in the vehicle body width direction (Par. 26), the contact members being contactable with the cushioning members (5; figure 4),
	wherein each cushioning member has two surfaces, one of which extends in a vehicle body upward-downward direction (Modified figure A below) and the other of which extends in the vehicle body width direction (Modified figure A below), and
	wherein the two surfaces of each cushioning member are disposed to be contactable with a corresponding one of the contact members (figure 4).


    PNG
    media_image3.png
    769
    797
    media_image3.png
    Greyscale

Modified figure A

Claim 2 - (Some limitations in this claim have 112b issues [see the 112b issues above], therefore it is examined as best understood by the Examiner)

(Kim discloses) The rear structure according to claim 1,
	wherein each contact member has a first contact surface along the vehicle body upward-downward direction (Modified figure B below) and a second contact surface along the vehicle body width direction (Modified figure B below), and 
	wherein the first contact surface and the second contact surface are disposed to be contactable with the two surfaces of a corresponding one of the cushioning members on the opening-closing member (figure 4). 

    PNG
    media_image4.png
    759
    1054
    media_image4.png
    Greyscale

Modified figure B

Claim 5
(Kim discloses) The rear structure according to claim 1,
	wherein the opening-closing member (1; figure 1) has closed-section portions in both the side portions in the vehicle body width direction (“section” and “portion” are broad terms, therefore under broadest reasonable interpretation, the section directed at Modified figure C below can be interpreted as claimed), and 
	wherein the cushioning members are respectively attached to the closed-section portions (Modified figure C below).

    PNG
    media_image5.png
    633
    879
    media_image5.png
    Greyscale

Modified figure C



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application Publication No. 2005/0093342 A1) in view of Pyo (US Patent No. 6318795).

Claim 3
	(Kim, as set forth in the anticipation rejection above, discloses) The rear structure according to claim 2,
	Kim does teach a cushioning member, but fails to teach a cushioning member has, on the surface contactable with the first contact surface of the corresponding one of the contact members, a protuberant portion protruding toward the first contact surface of the corresponding one of the contact members.
	(However, Pyo discloses) a cushioning member (2; Pyo figure 1b) has, on the surface contactable with the first contact surface of the corresponding one of the contact members, a protuberant portion (Modified figure E below) protruding toward the first contact surface (Modified figure E below) of the corresponding one of the contact members (3; Pyo figure 1b).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the cushioning member of Kim to add the protuberant portion of Pyo to provide additional cushioning structure, and to increase the impact protection of the cushioning member.


    PNG
    media_image6.png
    552
    879
    media_image6.png
    Greyscale

Modified figure E

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US Patent Application Publication No. 2019/0193534) in view of Kim (US Patent Application Publication No. 2005/0093342 A1).

Claim 1
	(Chiba discloses) A rear structure of a vehicle (Chiba figure 1), the rear structure comprising:
	a rear opening (220; figure 1) at the rear of a vehicle body (figure 1); and
	an opening-closing member (100) configured to open and close the rear opening (figure 1),
	
	Chiba does not teach:
(i) the opening-closing member has cushioning members respectively disposed on both side portions in a vehicle body width direction,
(ii) wherein the rear opening has contact members respectively disposed on both side borders in the vehicle body width direction, the contact members being contactable with the cushioning members,
(iii) wherein each cushioning member has two surfaces, one of which extends in a vehicle body upward-downward direction and the other of which extends in the vehicle body width direction, and
(iv) wherein the two surfaces of each cushioning member are disposed to be contactable with a corresponding one of contact members.

However, Kim teaches:
(i) wherein the opening-closing member has cushioning members (5) respectively disposed on both side portions in a vehicle body width direction (Par. 26),
	(ii) wherein the rear opening has contact members (9) respectively disposed on both side borders in the vehicle body width direction (Par. 26), the contact members being contactable with the cushioning members (5; figure 4),
	(iii) wherein each cushioning member has two surfaces, one of which extends in a vehicle body upward-downward direction (Modified figure A above) and the other of which extends in the vehicle body width direction (Modified figure A above), and
	(iv) wherein the two surfaces of each cushioning member are disposed to be contactable with a corresponding one of the contact members (figure 4).

	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to add the cushioning members and the contact members of Kim to the opening-closing member of Chiba to provide impact protection, and to increase the stability and decrease the rattling of the opening-closing member.


Claim 4 – (Some limitations in this claim have 112b issues [see the 112b issues above], therefore it is examined as best understood by the Examiner)
	(Chiba, as modified above, discloses) The rear structure according to claim 1.
	wherein the opening-closing member (100; Chiba figure 2) has bent portions (20; Chiba figure 2 - note that 20 points the top of each bent portion in fig. 2 and they extend downward to the right on each side therefrom; it inherent that the bent portion 20 is also on the other side of the opening-closing member 100 in order to perform its expected function of provided structure to the opening-closing member 100) that bend obliquely downward in a direction from a front to the rear of the vehicle body (Chiba figure 2). 
	Chiba does teach providing elements (such as 70 for example) on the bent portion, however, Chiba does not teach the cushioning members are provided on the bent portions.
	However, Kim teaches the cushioning members (5; Kim figure 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the cushioning members of Kim on the bent portions of Chiba for the predictable and expected results of placing a cushioning member on a portion of an opening-closing member to perform its function.
	If it is found unreasonable to specifically locate the cushioning members on the bent portions, then the examiner further points out that the courts have held that the particular placement of an element was held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the cushioning members on the bent portions since this would have been an obvious matter of design choice, such as, for protecting the bent portions as one non-limiting example.


Claim 6
	(Chiba, as modified above, discloses) The rear structure according to claim 1.
	wherein the opening-closing member (100; Chiba figure 2) is provided with a mounting part for mounting an aero part (Modified Figure D below).

	Chiba does not teach the mounting part being disposed above each cushioning member.
	However, Kim teaches the cushioning member (5; Kim figure 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the mounting part of Chiba above the cushioning member of Kim to allow the cushioning member to receive the weight of the mounting part and the aero part of Chiba.


    PNG
    media_image7.png
    623
    732
    media_image7.png
    Greyscale

Modified Figure D
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B PONCIANO whose telephone number is (571)272-9910. The examiner can normally be reached M-F 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK B. PONCIANO/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634